
	

113 S1206 IS: To encourage benchmarking and disclosure of energy information for commercial buildings. 
U.S. Senate
2013-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1206
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2013
			Mr. Franken introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To encourage benchmarking and disclosure of energy
		  information for commercial buildings. 
	
	
		1.Energy
			 information for commercial buildings
			(a)Requirement of
			 benchmarking and disclosure for leasing buildings without energy star
			 labelsSection 435(b)(2) of the Energy Independence and Security
			 Act of 2007 (42 U.S.C. 17091(b)(2)) is amended—
				(1)by striking
			 paragraph (2) and inserting paragraph (1);
			 and
				(2)by striking
			 signing the contract, and all that follows through the period at
			 the end and inserting the following:
					
						signing
				the contract, the following requirements are met:(A)The space is
				renovated for all energy efficiency and conservation improvements that would be
				cost effective over the life of the lease, including improvements in lighting,
				windows, and heating, ventilation, and air conditioning systems.
						(B)(i)Subject to clause (ii),
				the space is benchmarked under a nationally recognized, online, free
				benchmarking program, with public disclosure, unless the space is a space for
				which owners cannot access whole building utility consumption data, including
				spaces—
								(I)that are located in States with privacy
				laws that provide that utilities shall not provide such aggregated information
				to multitenant building owners; and
								(II)for which tenants do not provide energy
				consumption information to the commercial building owner in response to a
				request from the building owner.
								(ii)A Federal agency that is a tenant
				of the space shall provide to the building owner, or authorize the owner to
				obtain from the utility, the energy consumption information of the space for
				the benchmarking and disclosure required by this
				subparagraph.
							.
				(b)Department of
			 Energy study
				(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary shall complete a study, with opportunity for public
			 comment—
					(A)on the impact
			 of—
						(i)State and local
			 performance benchmarking and disclosure policies, and any associated building
			 efficiency policies, for commercial and multifamily buildings; and
						(ii)programs and
			 systems in which utilities provide aggregated information regarding whole
			 building energy consumption and usage information to owners of multitenant
			 commercial, residential, and mixed-use buildings;
						(B)that identifies
			 best practice policy approaches studied under subparagraph (A) that have
			 resulted in the greatest improvements in building energy efficiency; and
					(C)that
			 considers—
						(i)compliance rates
			 and the benefits and costs of the policies and programs on building owners,
			 utilities, tenants, and other parties;
						(ii)utility
			 practices, programs, and systems that provide aggregated energy consumption
			 information to multitenant building owners, and the impact of public utility
			 commissions and State privacy laws on those practices, programs, and
			 systems;
						(iii)exceptions to
			 compliance in existing laws where building owners are not able to gather or
			 access whole building energy information from tenants or utilities;
						(iv)the treatment of
			 buildings with—
							(I)multiple
			 uses;
							(II)uses for which
			 baseline information is not available; and
							(III)uses that
			 require high levels of energy intensities, such as data centers, trading
			 floors, and televisions studios;
							(v)implementation
			 practices, including disclosure methods and phase-in of compliance;
						(vi)the safety and
			 security of benchmarking tools offered by government agencies, and the
			 resiliency of those tools against cyber-attacks; and
						(vii)international
			 experiences with regard to building benchmarking and disclosure laws and data
			 aggregation for multitenant buildings.
						(2)Submission to
			 CongressAt the conclusion of the study, the Secretary shall
			 submit to Congress a report on the results of the study.
				(c)Creation and
			 maintenance of databases
				(1)In
			 generalNot later than 18 months after the date of enactment of
			 this Act and following opportunity for public notice and comment, the
			 Secretary, in coordination with other relevant agencies shall, to carry out the
			 purpose described in paragraph (2)—
					(A)assess existing
			 databases; and
					(B)as
			 necessary—
						(i)modify and
			 maintain existing databases; or
						(ii)create and
			 maintain a new database platform.
						(2)PurposeThe
			 maintenance of existing databases or creation of a new database platform under
			 paragraph (1) shall be for the purpose of storing and making available public
			 energy-related information on commercial and multifamily buildings,
			 including—
					(A)data provided
			 under Federal, State, local, and other laws or programs regarding building
			 benchmarking and energy information disclosure;
					(B)buildings that
			 have received energy ratings and certifications; and
					(C)energy-related
			 information on buildings provided voluntarily by the owners of the buildings,
			 in an anonymous form, unless the owner provides otherwise.
					(d)Competitive
			 awardsBased on the results of the research for the portion of
			 the study described in subsection (b)(1)(A)(ii), and with criteria developed
			 following public notice and comment, the Secretary may make competitive awards
			 to utilities, utility regulators, and utility partners to develop and implement
			 effective and promising programs to provide aggregated whole building energy
			 consumption information to multitenant building owners.
			(e)Input from
			 stakeholdersThe Secretary shall seek input from stakeholders to
			 maximize the effectiveness of the actions taken under this section.
			(f)ReportNot
			 later than 2 years after the date of enactment of this Act, and every 2 years
			 thereafter, the Secretary shall submit to Congress a report on the progress
			 made in complying with this section.
			(g)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out subsection (b) $2,500,000 for each of fiscal years 2014 through 2018, to
			 remain available until expended.
			
